Citation Nr: 0814704	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-21 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar 
spondylolisthesis with arthritis (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1946 to 
November 1949 and from February 1951 to October 1951.

This case was last before the Board of Veterans' Appeals 
(Board) in June 2007 on appeal from a March 2004 rating 
decision by the Baltimore, Maryland Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied the 
veteran's claim for an increased evaluation for a low back 
disability.  

The Board observes that in March and April 2002, the RO 
denied the claim for an increased rating for the service-
connected back disability.  He was notified of the denials in 
April 2002.  In December 2002, the veteran submitted a notice 
of disagreement and he was issued a Statement of the Case on 
December 1, 2003.  On February 21, 2004, the RO sent the 
veteran a letter informing him that a timely substantive 
appeal had not been received.  The RO stated that the 
[private medical] evidence received in November 2003 would be 
considered a claim to reopen.  The veteran was given notice 
of his procedural and appellate rights regarding the finding 
that a timely substantive appeal had not been received 
concerning the adverse determinations he received notice of 
in April 2002.  The veteran did not appeal this 
determination.  Therefore, the decision that a timely 
substantive appeal had not been received became final.  

In response to the November 2003 claim, the RO denied the 
claim for an increased rating for a back disability in March 
2004.  Later that month, the veteran submitted a VA Form 9 
concerning the claim for an increased rating for his service-
connected back disability.  The RO determined that this was a 
timely notice of disagreement with respect to the March 2004 
denial.  He was issued a statement of the case in June 2005 
and a substantive appeal was received in July 2005.  
Accordingly, the current appeal stems from a claim which was 
received in November 2003 and which was denied in March 2004.

In May 2007, the veteran, through his representative, filed a 
motion to advance his appeal on the docket.  In June 2007, 
the Board granted this motion.

In June 2007, the Board remanded the claim to the agency of 
original jurisdiction for further development.  In June 2007, 
the Board granted the veteran's motion to have his case 
advanced on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In response to the June 2007 Board remand, the veteran was 
scheduled for a VA examination to determine the current 
severity of his service-connected back disability.  The 
veteran canceled his initially scheduled VA examination 
stating that he was hospitalized and would not be able to 
report.  When rescheduled, the veteran again failed to 
report.  He related that he was housebound based on physical 
impairment and requested that a decision be made based on the 
evidence of record.  The Board observes that during the time 
of his scheduled VA examinations, the veteran reported for VA 
treatment concerning other disorders.  The veteran's actions 
appear to be in direct conflict with his assertion that he is 
housebound and is unable to report for a VA examination.  

The veteran should once again be scheduled for a VA 
examination to determine the current severity of his service-
connected back disability.  The veteran should be informed 
that he must show good cause for not reporting to a VA 
examination.  The veteran should be given examples of what is 
considered good causes (i.e., illness, hospitalization of 
veteran, death of an immediate family member, etc.).  The 
veteran should be informed that if good cause is not found 
that 38 C.F.R. § 3.655 is for application.  The applicable 
part of this regulation states that when an examination is 
scheduled in conjunction with a claim for increase, the claim 
shall be DENIED.  A review of the record indicates that this 
notice was not clearly given to the veteran.  

To support any contention that he is unable to report for VA 
examination due to medical illness, the veteran should be 
given an opportunity to submit supportive medical evidence, 
to include evidence that he is housebound.  

Additionally, the veteran should be made aware that the Board 
is requesting this examination because a determination as to 
whether he is entitled to a higher rating cannot be made 
based on the evidence of record.  In this regard, the 
evidence of record does not speak to all of the appropriate 
diagnostic criteria which is used to rate the veteran's 
service-connected back disability.  Without medical 
information/evidence which speaks to the applicable 
diagnostic criteria, the Board will not able to grant the 
benefit for which the veteran seeks.

Moreover, the veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with CAVC's directives in Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).

Moreover, the veteran should be given an opportunity to 
submit any updated treatment records regarding the service-
connected back disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
that:

*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence he is expected to provide; 
*	requests him to provide any evidence 
in his possession that pertains to 
his claim.  
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected back disability 
and the effect that worsening has on 
his employment and daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating lumbar 
spine disabilities; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  Schedule the veteran for a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
lumbar spondylolisthesis with arthritis, 
in accordance with the applicable rating 
criteria.  Conduct all testing and 
evaluation needed to make this 
determination.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service- 
connected lumbar spondylolisthesis with 
arthritis.  Please also discuss the 
rationale of all opinions provided.

The examiner should also specifically 
address the following:

(a)  Conduct range of motion studies of 
the lumbosacral spine.  The examiner 
should determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected low 
back disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

(b)  State whether the veteran's lumbar 
spondylolisthesis with arthritis causes 
intervertebral disc syndrome.  If so, the 
examiner should state whether the veteran 
has incapacitating episodes.  If 
incapacitating episodes are determined to 
exist, the examiner should state the 
total duration during the past 12 months.  
(The examiner should be informed that an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The basis for any findings of IVDS and 
associated incapacitating episodes should 
be fully explained.

(c)  The examiner should state whether 
there is any neurological impairment due 
to the veteran's service-connected lumbar 
spondylolisthesis with arthritis.  Such 
tests as the examining physician deems 
necessary should be performed, to include 
EMG testing/nerve conduction studies.  
All findings should be reported in 
detail.  If neurological impairment is 
found, the examiner should specifically 
identify the nerve or nerves that are 
affected by the veteran's service- 
connected lumbar spondylolisthesis with 
arthritis, and discuss the severity of 
the impairment caused by the affected 
nerve(s).  In this regard, please state 
whether there is any paralysis of the 
affected nerve, and if so whether it is 
complete or incomplete and whether such 
paralysis is mild, moderate or severe.

3.  The veteran should be informed that 
that he must show good cause for not 
reporting to VA examination.  The veteran 
should be given examples of what is 
considered good causes (i.e., illness, 
hospitalization of veteran, death of an 
immediate family member, etc.) and should 
be given an opportunity to submit this 
type of evidence if he chooses not to 
report for his scheduled VA examination.  
The veteran should be informed that if 
good cause is not found that 38 C.F.R. 
§ 3.655 is for application and that the 
applicable part of this regulation states 
that when the examination is scheduled in 
conjunction with a claim for increase, 
the claim shall be DENIED.  

4.  Additionally, the veteran should be 
made aware that the Board is requesting 
this examination because a determination 
as to whether he is entitled to a higher 
rating cannot be made based on the 
evidence of record.  In this regard, the 
evidence of record does not speak to all 
of the appropriate diagnostic criteria 
which is used to rate the veteran's 
service-connected back disability.  
Without medical information/evidence 
which speaks to the applicable diagnostic 
criteria, the Board will not able to 
grant the benefit for which the veteran 
seeks.

5.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

